Case 2:20-cv-14709-SDW-LDW Document 1 Filed 10/20/20 Page 1 of 3 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 ______________________________________
 JADE S. WHITE,                         Civil Action No.:

                               Plaintiff,             NOTICE OF REMOVAL

 v.

 MELVIN DIAZ, MD TRANSPORT, LLC,
 ABC COMPANIES (1-10), (names being
 fictitious) and JOHN DOES 1-10 (names being
 fictitious),

                        Defendants.
 ______________________________________

       Petitioners, MELVIN DIAZ and MD TRANSPORT, LLC, referred herein as defendants

in the above entitled action, by their attorneys, TRAUB LIEBERMAN STRAUS &

SHREWSBERRY LLP, respectfully shows this Court:

       1.        The Petitioners are named defendants in the instant action.

       2.        This action was commenced by the filing of a Complaint in the Essex County

Superior Court of New Jersey, on June 29, 2020. Annexed hereto as Exhibit "A" is a copy of

this pleading.

       3.        Respondent/Plaintiff in the above captioned matter claims to have sustained

personal injuries as a result of motor vehicle accident with Petitioners that occurred on or about

November 4, 2019. See, Exhibit “A”.

       4.        The Summons and Complaint were served on Petitioner, Melvin Diaz, on June 30,

2020. See, Exhibit “B.”

       5.        The Summons and Complaint were served on Petitioner, MD Transport, LLC, on

July 7, 2020. See, Exhibit “C.”



                                                  1
 Case 2:20-cv-14709-SDW-LDW Document 1 Filed 10/20/20 Page 2 of 3 PageID: 2




        6.      On September 24, 2020, counsel for plaintiff sent a copy of the Summons and

Complaint and Proof of Service to Petitioners’ insurance company. See, Exhibit “D.”

        7.      The injuries alleged by Respondent/Plaintiff were unknown, and the matter was

referred to the undersigned on October 1, 2020.

        8.      On October 7, 2020, the undersigned spoke with counsel for plaintiff and learned

that plaintiff will claim spinal herniations, and that she was still undergoing treatment.

        9.      At that time, the undersigned requested a settlement demand and counsel advised

that he could not provide the same since plaintiff was still treating.

        10.     On October 8, 2020, the undersigned served a Request for Statement of Damages

on counsel for plaintiff. See, Exhibit “E.”

        11.     Counsel for plaintiff responded that they could not provide a demand since plaintiff

was still treating.

        12.     Following up regarding Petitioners’ Request for Statement of Damages, on October

14, 2020, Respondent’s counsel responded “As previously indicated, plaintiff continues active

medical treatment. Plaintiff’s demand, without prejudice is $500,000.” See, Exhibit “F.”

        13.     Therefore, the amount in controversy claimed by plaintiff in this matter is in excess

of $75,000.00, exclusive of interest and costs. See also, 28 U.S.C. 1332(a) and 1446(b).

        14.     Respondent/Plaintiff is a resident of the State of New Jersey.

        15.     Petitioner, Melvin Diaz, a resident of the State of Connecticut.

        16.     Petitioner, MD Transport, LLC, has its principal place of business in the State of

Connecticut, and its sole member is Petitioner, Melvin Diaz, a resident of the State of Connecticut.

        17.     There are no parties to this action which can be ascertained at this time who are

believed to reside in New Jersey, other than Plaintiff.



                                                  2
Case 2:20-cv-14709-SDW-LDW Document 1 Filed 10/20/20 Page 3 of 3 PageID: 3




       18.     This Court has original jurisdiction of this civil action pursuant 28 USC §1332

because there is complete diversity in the matter.

       19.     Based on the foregoing, this matter is ripe for removal based on diversity of

citizenship and amount in controversy in excess of $75,000.00.

       20.     On October 19, 2020, an Answer was filed on behalf of my clients in the Superior

Court of New Jersey, Essex County. See, Exhibit “G.”

       WHEREFORE, Petitioner prays that the instant action now pending before the Superior

Court of New Jersey, Essex County, be removed therefrom to the United States District Court for

the District of New Jersey and for such other and further relief as this Court deems just and proper.

Dated: October 20, 2020

                                              TRAUB LIEBERMAN STRAUS &
                                              SHREWSBERRY LLP

                                              By: ______________________________
                                                     Gregory S. Pennington
                                              Attorneys for Petitioners: Melvin Diaz and MD
                                              Transport, LLC
                                              322 Highway 35 South
                                              Red Bank, New Jersey 07701
                                              (732) 985-1000
                                              TLSS File No.: 2410.0054




                                                 3
